Per Curiam:
The affidavit of the defendant was not sufficient to prevent judgment. If all he has sworn to were proved on a trial in court, there would be nothing which ought to be submitted to á jury. The acceptance was passed to the bank in regular course, and for a full consideration. Styne might have paid it, by an application of what he had on deposit in the bank; but lie did not do so, nor is any good reason apparent why he should have done so, for it is not alleged that the defendant accepted for his •accommodation. In. the meantime this draft passed to the plaintiffs, whom this court has adjudged, as appears by the case to which the defendant refers in his affidavit [Warner’s Appeal, 1 Sad. Rep. 310], to have been bona fide holders for a valuable •consideration, of the collaterals received from the bank, of which the said draft was one.
Judgment affirmed.